Title: To Alexander Hamilton from Jared Brooks, 5 April 1800
From: Brooks, Jared
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 5th. April 1800
          
          I presented the Secretary of War with an account of expences inevitably incurred on my tour to Staunton, Lynchburgh and Fredricksburgh, which I left to his discression—the Secry of War informed me, that, he required the assistance of a Certificate from you, agreeably to the second Article of the Regulations respecting extra allowances, before he could concur the Account—
          having been obliged to expend more then one dollar and twenty five Cents pr Day during the tour—I hope the nature of the service on which I was detached may be considered such, that a just and reasonable account left to the discression of the Secy of War will be approved of—
          I enclosed sundry papers to your Exellency the 29th March—respecting my having performed the duty as  Pay Master to the Troops at and near Staunton—
          They were paid up to the 1st Decemr. only, are now anxious to receive another payment
          I have the Honor to be Your Excellency’s. Most Obedt & very Humble Servant
          
            Jd. Brooks Cadet
            Artillerts & Engrs
          
          His Excellency Major Genl. Hamilton
        